  Case: 1:17-md-02804-DAP Doc #: 1852 Filed: 07/18/19 1 of 2. PageID #: 57505



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION                )   MDL No. 2804
 OPIATE LITIGATION                           )   Case No. 1:17-MD-02804-DAP
                                             )   Judge Dan Aaron Polster
 THIS DOCUMENT APPLIES TO ALL                )
 CASES                                       )   Transferred from USDC, Central District –
                                             )   California, Case No. 8:18-CV-745-DMG (ASx)

                    NOTICE OF SUGGESTION OF BANKRUPTCY OF
                            AMERICAN PAIN SOCIETY

         Notice is hereby served upon you that Defendant American Pain Society (“Debtor”) has
filed a voluntary petition for relief under Chapter 7 of Title 11 of the United States Bankruptcy
Code, 11 U.S.C. §101 et seq. (“Bankruptcy Code”). The petition was filed on June 28, 2019, and
the case is currently pending in the United States Bankruptcy Court for the Northern District of
Illinois, Eastern Division (the “Court”), under the caption In re: American Pain Society 19-18467.

       The automatic stay provisions under section 362(a) the Bankruptcy Code, prohibit creditors
from taking any further action against the Debtor in this proceeding. See 11 U.S.C. §362(a).

Dated: July 18, 2019                         Respectfully Submitted,
                                             AMERICAN PAIN SOCIETY

                                             /s/ Jack M. Hynes
                                             CLAUSEN MILLER P.C.
                                             JOHN M. HYNES
                                             10 South LaSalle Street
                                             16th Floor
                                             Chicago, Illinois 60603
                                             Phone: (312) 855-1010
                                             Email: jhynes@clausen.com

                                             /s/ Ian R. Feldman
                                             CLAUSEN MILLER P.C.
                                             IAN R. FELDMAN
                                             17901 Von Karman
                                             Suite 650
                                             Irvine, CA 92614
                                             Phone: (949) 260-3100
                                             Email: ifeldman@clausen.com
   Case: 1:17-md-02804-DAP Doc #: 1852 Filed: 07/18/19 2 of 2. PageID #: 57506



                            CERTIFICATE OF SERVICE

       I hereby certify a copy of the foregoing Notice of Suggestion of Bankruptcy of
American Pain Society filed with the Court’s CM/ECF system on July 18, 2019, and served
upon all those registered and participating in the Court’s CM/ECF system.


                                               /s/ Ian R. Feldman
                                               Ian R. Feldman
6136555.1




                                           2
